DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “the controller 110” of Specification Paragraph [0069] should be corrected to --the controller 100-- to match the rest of the disclosure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6.	Claim 7 recites the limitation “wherein the occupant is classified as one of a teenager and an elderly person.” From the Specification and/or the claims, It is not clear how the occupant’s specific age range is determined from the measurement of the sensors, which renders the claim indefinite.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laakmann et al. (US 2016/0229415, hereinafter Laakmann; already of record in the IDS) in view of Durie et al. (US 2017/0263120, hereinafter Durie).

Regarding claim 1, Laakmann discloses:
A method for providing protection for an occupant of a vehicle, comprising:
acquiring at least one live image of the vehicle interior (Paragraphs [0064]-[0066] and 
[0072]);
detecting an occupant within the at least one live image (Paragraphs [0064]-[0066] and 
[0072]);
classifying the detected occupant based on the at least one live image (Paragraphs [0064]-
[0066] and [0072]);
…
setting at least one deployment characteristic of an airbag associated with the detected 
occupant based on the classification (Paragraphs [0058], [0061], [0064]-[0066], [0072], and [0075], i.e. controlling the airbag based on the characteristics of the occupant).
Laakmann does not disclose:
…
notifying an operator of the vehicle of the detected classification; and
…
However in the same field of endeavor, Durie teaches a system for vehicle safety 
monitoring by monitoring a condition of an operator of a vehicle (Abstract) and more specifically:
	…
notifying an operator of the vehicle of the detected classification (Paragraphs [0033] and [0035]-[0036], i.e. detecting a vehicle occupant is standing in the vehicle and prompting a driver or technician to confirm); and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the disclosure of Laakmann
to incorporate the teachings of …notifying an operator of the vehicle of the detected classification; and…, as taught by Durie. Doing so would allow for a recognized safety situation in which a vehicle might operate differently to be verified in order to potentially prevent unsafe situations, as recognized by Durie (Paragraphs [0003], [0033], and [0035]-[0036]).  

Regarding claim 2, the combination of Laakmann and Durie teaches the method of claim 1. Laakmann further discloses: wherein the classification is based on an estimated age of the detected occupant in the at least one live image using an artificial intelligence model (Paragraphs [0065]-[0066] and [0077], i.e. using the image data analysis unit and pattern recognition algorithms, i.e. artificial intelligence, to determine an occupant’s age).

Regarding claim 3, the combination of Laakmann and Durie teaches the method of claim 1. Laakmann further discloses: wherein the classification is based on an estimated sitting height of the detected occupant (Paragraph [0072], i.e. height, size, and posture of seated occupant is classifying based on sitting height).

Regarding claim 4, the combination of Laakmann and Durie teaches the method of claim 1. Laakmann further discloses: acquiring data indicative of a weight of the detected occupant and classifying the detected occupant based on the weight (Paragraphs [0065]-[0066], [0072], and [0077], i.e. using the image data analysis unit and pattern recognition algorithms, i.e. artificial intelligence, to determine an occupant’s weight).

Regarding claim 5, the combination of Laakmann and Durie teaches the method of claim 4. Laakmann further discloses: wherein the weight data is an estimated weight of the detected occupant in the at least one live image using an artificial intelligence model (Paragraphs [0065]-[0066], [0072], and [0077], i.e. using the image data analysis unit and pattern recognition algorithms, i.e. artificial intelligence, to determine an occupant’s weight).

Regarding claim 8, the combination of Laakmann and Durie teaches the method of claim 4. The combination of Laakmann and Durie further teaches: further comprising:
receiving feedback from the operator in response to the notification (Durie: Paragraphs [0033] and [0035]-[0036], i.e. detecting a vehicle occupant is standing in the vehicle and prompting a driver or technician to confirm); and
setting the at least one deployment characteristic of the airbag based on the feedback (Laakmann: Paragraphs [0058], [0061], [0064]-[0066], [0072], and [0075], i.e. controlling the airbag based on the characteristics of the occupant; Durie: Paragraphs [0033] and [0035]-[0036] operating the vehicle in a specific mode for a safety situation based on the feedback. Laakmann above teaches that the specifics of what the safety situation mode could look like, e.g. controlling the airbag).
The motivation to combine the references is the same as that for claim 1 above.

Regarding claim 9, the combination of Laakmann and Durie teaches the method of claim 8. The combination of Laakmann and Durie further teaches: 
wherein the feedback comprises confirming the classification (Durie: Paragraphs [0033] and [0035]-[0036], i.e. detecting a vehicle occupant is standing in the vehicle and prompting a driver or technician to confirm). 
The motivation to combine the references is the same as that for claim 1 above.

Regarding claim 10, the combination of Laakmann and Durie teaches the method of claim 8. The combination of Laakmann and Durie further teaches: 
wherein the feedback comprises changing the classification (Durie: Paragraphs [0033] and [0035]-[0036], i.e. detecting a vehicle occupant is standing in the vehicle and prompting a driver or technician to confirm. By not confirming, the driver or technician is denying or changing the classification). 
The motivation to combine the references is the same as that for claim 1 above.

Regarding claim 11, the combination of Laakmann and Durie teaches the method of claim 1. Laakmann further discloses: wherein the step of setting at least one deployment characteristic comprises setting an inflation rate of the airbag associated with the detected occupant (Paragraph [0061], i.e. deployment speed of the airbag is inflation rate).

Regarding claim 12, the combination of Laakmann and Durie teaches the method of claim 1. Laakmann further discloses: wherein the step of setting at least one deployment characteristic comprises setting an inflation pressure of the airbag associated with the detected occupant (Paragraph [0061], i.e. stiffness of the airbag is inflation pressure).

Regarding claim 13, the claim(s) recites analogous limitations to claim(s) 1 and 8 above, and is therefore rejected on the same premise.
Regarding claim 13, Laakmann further discloses:
…
estimating an age and weight of the detected occupant (Paragraphs [0065]-[0066], [0072], and [0077], i.e. using the image data analysis unit and pattern recognition algorithms, i.e. artificial intelligence, to determine an occupant’s weight and age);
classifying the detected occupant based on the estimated age and weight (Paragraphs [0064]-[0066], [0072], and [0077], i.e. using the image data analysis unit and pattern recognition algorithms, i.e. artificial intelligence, to classify an occupant by their weight and age);
…

Regarding claim 14 and 15, the claim(s) recites analogous limitations to claim(s) 2 and 3 above, respectively, and are therefore rejected on the same premise.

Regarding claim 16, the claim(s) recites analogous limitations to claim(s) 5 above, and is therefore rejected on the same premise.

Regarding claim 17-20, the claim(s) recites analogous limitations to claim(s) 9-12 above, respectively, and are therefore rejected on the same premise.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Laakmann and Durie, in view of claims 5 and 1, further in view of Hariri (US 2017/0154513).

Regarding claim 6, the combination of Laakmann and Durie teaches the method of claim 
5. The combination of Laakmann and Durie does not teach: wherein the weight data is further based on signals acquired by a weight sensor provided in a seat occupied by the detected occupant.
	However in the same field of endeavor, Hariri teaches a system for detecting a condition associated with an occupant in a vehicle (Abstract) and more specifically: wherein the weight data is further based on signals acquired by a weight sensor provided in a seat occupied by the detected occupant (Paragraphs [0020], [0022]-[0023] and, [0029]-[0031], i.e. using weight sensor data to fuse with camera data recognizing occupant characteristics).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the disclosure of Laakmann
to incorporate the teachings of wherein the weight data is further based on signals acquired by a weight sensor provided in a seat occupied by the detected occupant, as taught by Hariri. Doing so would better allow for recognition of abnormal situations such as when an occupant is detected but their seatbelt is not buckled, as recognized by Hariri (Paragraph [0004]).  

Regarding claim 7, the combination of Laakmann and Durie teaches the method of claim 
1. The combination of Laakmann and Durie does not teach: wherein the occupant is classified as one of a teenager and an elderly person.
	However in the same field of endeavor, Hariri teaches: wherein the occupant is classified as one of a teenager and an elderly person (Paragraphs [0003], [0020], and [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the disclosure of Laakmann
to incorporate the teachings of wherein the occupant is classified as one of a teenager and an elderly person, as taught by Hariri. Doing so would better allow for recognition of abnormal situations such as when the driver is distracted or is impaired due to health conditions, as recognized by Hariri (Paragraph [0037]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Miller et al. (US 2018/0065582) discloses a method and system for determining a size and pose of an occupant within a vehicle interior (Abstract).
Cuddihy et al. (US 2007/0228704) discloses a method of operating a restraint system comprises deploying an airbag in response to a pre-crash sensing system prior to collision in a first stage and controlling an inflation of the airbag in a second stage in response to acceleration signals of the vehicle (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661